Title: To Thomas Jefferson from Kezia Norris, 19 October 1801
From: Norris, Kezia
To: Jefferson, Thomas


Sir,
Baltimore Oct 19th 1801.
I had the honor of transmiting to you (in June last,) a plan of the Female Humane Charity School of this City; and likewise, a list of Doners and Annual subscribers to the same. I now inclose a note of Bishop Carrolls, for your perusal—, Which you will please to return by the next Mail, with the list above mentioned.
Yll much Oblige Sir,
Kezia NorrisTrustee, to the Female HumaneCharity School—No: 42 South S.
